UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7114



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HAROLD L. WRIGHT,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-97-
219, CA-02-1520-MJG)


Submitted:   October 24, 2002              Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold L. Wright, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Harold L. Wright, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000). An appeal may not be taken to this court from

the final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    When, as here, a district court dismisses a § 2255 motion

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’” Rose v. Lee,

252 F. 3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)). We have reviewed the record and conclude for

the reasons stated by the district court that Wright has not made

the requisite showing. See United States v. Wright, Nos. CR-97-219;

CA-02-1520-MJG (D. Md. filed June 20, 2002 & entered June 21,

2002).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED


                                       2